217 F.2d 953
Mrs. Arie BISH et vir., Appellants,v.EMPLOYERS' LIABILITY ASSURANCE CORPORATION, LIMITED, Appellee.
No. 14016.
United States Court of Appeals, Fifth Circuit.
Jan. 12, 1955.

Richard H. Switzer, Cleve Burton, Shreveport, La., for appellant.
Charles D. Egan, Benjamin C. King, Shreveport, La., for appellee.
Before HOLMES, RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing in the above styled and numbered cause be, and the same hereby is granted, the judgment heretofore entered set-aside, the judgment appealed from reversed, and the cause remanded to the district court for further proceedings in accordance with law.  Watson v. Employers Liability Assurance Corporation, 75 S.Ct. 166.


2
Judge STRUM participated in the original decision of this case, but died before the above order on the petition for rehearing was made by the court.